Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 7/14/21.  Claims 1-6, 9-13, and 15 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Regarding the amendment filed 7/14/21:  Please disregard the amendment to paragraph 46.
Paragraph 46, Line 8:  Please delete the foreign characters between “intrusion.” and “For example,”
Paragraph 68, Line 4:  Please change the first reference number “630” to reference number –620--.

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended independent claims introduce subject matter not found in any obvious combination in the prior art.  Specifically, the prior art does include a processor and memory to detect that a door is in an open state and detect a proximity of a human near the door and determine whether the door is opened from the exterior or interior of the space as seen in the previous Office action.  However, the current amendment adds the detection of a position of a human at one of an interior and exterior of the space in addition to determining whether a security device in the space is armed or disarmed as well as transmitting two separate determinations of whether the door is opened from the exterior or interior and whether the security device is armed or disarmed.  This is considered unobvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
9/9/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687